Citation Nr: 0001049	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Mother


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1955 to October 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for bronchial asthma.  


FINDINGS OF FACT

1.  Following a rating action by the RO in November 1984, the 
veteran was notified in a letter dated December 1984 that his 
claim for service connection for bronchial asthma remained 
denied because he had not submitted new and material evidence 
to reopen it; although he was provided his appellate rights, 
he did not appeal.

2.  No competent medical evidence has been presented since 
the November 1984 rating decision which is relevant to 
whether there was an increase during service in the severity 
of the veteran's pre-existing bronchial asthma beyond the 
natural progress of this condition, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1984 decision of the RO denying the 
veteran's attempt to reopen his claim for bronchial asthma is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the November 1984 RO decision 
denying service connection for bronchial asthma is not new 
and material, and the veteran's claim for service connection 
for bronchial asthma has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999). 

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. at 145, for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge, supra:  VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

II. Factual Background

The veteran was originally denied service connection for 
asthma in a June 1964 rating decision.  The rating Board 
noted that the clinical history in service definitely showed 
the existence of bronchial asthma since childhood with 
frequent attacks of coughing, sneezing and difficulty 
breathing with no increased in basic pathology during 
service, nothing shown in separation examination, and no 
evidence of asthma after service until 1963.  This was 
confirmed on appeal to the Board in a February 1965 decision.  
Thereafter, he reopened his claim with the submission of new 
evidence resulting in an RO denial in November 1982 which was 
confirmed on appeal to the Board in an August 1984 decision.  
The Board noted that the evidence submitted did not provide a 
new factual basis to contradict the previous determination 
that asthma preexisted service and was not aggravated by 
service.  Shortly thereafter he again attempted to reopen his 
claim submitting a hospital report showing treatment for his 
asthma in May 1984.  The RO denied the evidence as new but 
not material to reopen the claim in a November 1984 rating 
decision.  The veteran was notified of this decision in 
December 1984; however, he did not appeal within the time 
allowed and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991).

Most recently, the veteran tried to reopen his claim in July 
1993 submitting current records of medical treatment at the 
VA Medical Center (VAMC) in San Juan, dating from March 1990 
to June 1993.  The RO declined to reopen the claim in a July 
1993 rating decision noting that the evidence submitted was 
not relevant to the question of aggravation of the veteran's 
bronchial asthma during service.

In January 1994 the veteran, his wife and mother provided 
testimony at a personal hearing before a hearing officer at 
the RO.  They testified that the veteran had no asthmatic 
problems of any sort before military service. The RO 
continued the denial of the veteran's claim to reopen in a 
February 1994 hearing officer's decision.

In March 1994 the veteran submitted a certification from a 
hospital in Puerto Rico as new and material evidence.  This 
certificate stated merely that the veteran did not have a 
medical file at this hospital.  The RO continued the denial 
in a September 1995 rating decision noting in part that 
"[t]o justify a reopening of the claim on the basis of new 
and material evidence, there must be a reasonable possibility 
that the new evidence . . . would change the outcome."  

III.  Analysis

The Board observes that the last final denial of the 
veteran's claim for bronchial asthma is the November 1984 RO 
decision.  Since that denial, the RO has obtained or secured 
the following evidence:  (1) The veteran's contentions 
contained in written arguments and testimony, as well as 
testimony of his wife and mother stating that the veteran did 
not suffer from bronchial asthma before active service (Item 
One); and (2), Current records of medical treatment dating 
from March 1990 to include the March 1994 hospital 
certificate (Item Two).  

Item One is not new because it is cumulative of evidence 
already considered by the RO.  The veteran and his wife 
provided testimony in a personal hearing before the RO in New 
Jersey in July 1983 and provided lay statements from persons 
who knew the veteran prior to his active service.  This 
evidence was considered previously by the Board in August 
1984 and any additional lay evidence submitted on this issue 
is therefore cumulative of evidence already considered.  Item 
Two, however, is new evidence because it was not before the 
RO in November 1984 when it denied as not new and material 
evidence submitted to reopen a claim for service connection 
for bronchial asthma.

The Board next considers whether this evidence is 
"material" in the sense that it is relevant to or bears 
directly and substantially upon the issues at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The "issue at hand" is the 
specified basis of the last prior denial.  As noted above, 
the specified basis for the November 1984 denial was the 
failure to submit evidence showing an increase in severity 
during service, beyond the natural progression of the 
disease, or aggravation, of the veteran's pre-existing 
bronchial asthma.  This relates to the second of the three 
elements of a well grounded claim for service connection.  (A 
claim for service connection for a disorder typically 
involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  
The Board concludes that medical evidence is required to show 
aggravation during service because this involves questions of 
medical fact requiring medical knowledge or training for 
resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Item Two is not relevant evidence because none of the medical 
records dating some 30 years following service bear upon the 
issues at hand.  The post service medical records refer to 
current bronchial asthma and other problems, and do not 
discuss the status of his disorder during service.  
Specifically, there are no medical indications that the 
veteran's preexisting bronchial asthma increased in severity, 
or was aggravated, during service.

The Board notes that although the RO stated that the new 
evidence did not present a reasonable possibility that it 
would change the prior decision, which was the Colvin 
standard rejected by the Court in the Hodge case (discussion, 
supra), it is clear that RO denied the veteran's petition to 
reopen solely because none of the newly submitted evidence 
was relevant to the bases upon which the claim was previously 
denied.  Because the test for relevance, under both the old 
Colvin and current Hodge standards, requires, in effect, that 
the evidence bear directly upon the specific matter under 
consideration, and the RO has rejected this, the case need 
not be remanded to the RO for application of the new standard 
under Hodge.

IV.  Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the November 1984 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's November 1984 decision declining to reopen the claim 
for service connection for bronchial asthma remains final.  
See Hodge, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for bronchial asthma but which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for bronchial 
asthma, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

